            Case 2:16-cv-02032-CM Document 306 Filed 01/31/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


DIGITAL ALLY, INC.

                             Plaintiff,

v.                                                       Case No. 2:16-cv-02032

TASER INTERNATIONAL, INC.

                             Defendant.

 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OF NO INFRINGEMENT,
 NO WILLFUL INFRINGEMENT, AND NO ENTITLEMENT TO CONVOYED SALES

       Pursuant to Federal Rule of Civil Procedure 56(a) and Kansas Local Rule 56.1, Defendant

TASER International, Inc. (“TASER”) respectfully moves the Court for an order of summary

judgment against the above-named Plaintiff.

       TASER respectfully moves the Court for an Order granting: (1) summary judgment of no

infringement of Claims 10, 14, 15, 16, and 20 of the ‘452 Patent; (2) summary judgment of no

willful infringement; and (3) summary judgment of no entitlement to alleged convoyed sales

damages. This Motion should be granted based upon the facts and argument as fully set forth in

the accompanying Memorandum in Support of this Motion and Exhibits, filed contemporaneously

herewith.



Dated: January 31, 2018                           SHOOK, HARDY & BACON LLP


                                                  /s/ John D. Garretson
                                                  B. Trent Webb (KS Bar # 15965)
                                                  bwebb@shb.com
                                                  John D. Garretson (D. Kan. # 78465)
                                                  jgarretson@shb.com
                                                  Lauren E. Douville (Admitted Pro Hac Vice)
           Case 2:16-cv-02032-CM Document 306 Filed 01/31/19 Page 2 of 2




                                                      ldouville@shb.com
                                                      Daniel Staren (Admitted Pro Hac Vice)
                                                      dstaren@shb.com
                                                      Thomas M. Patton (Admitted Pro Hac Vice)
                                                      tpatton@shb.com
                                                      Lydia Raw (Admitted Pro Hac Vice)
                                                      lraw@shb.com
                                                      2555 Grand Blvd.
                                                      Kansas City, MO 64108-2613
                                                      Phone: 816-474-6550
                                                      Fax: 816-421-5547

                                                      Pamela B. Petersen (Admitted Pro Hac Vice)
                                                      Arizona Bar No. 011512
                                                      AXON ENTERPRISE, INC.
                                                      17800 N. 85th Street
                                                      Scottsdale, AZ 85255-9603
                                                      Telephone: (623) 326-6016
                                                      Facsimile: (480) 905-2027
                                                      ppetersen@axon.com
                                                      Secondary: legal@axon.com

                                                      Counsel for Defendant TASER
                                                      International, Inc.


                                 CERTIFICATE OF SERVICE

          I hereby certify that on the 31st day of January 2019, a true and accurate copy of the

foregoing document was electronically filed with the Clerk of the Court by using the CM/ECF

System, which will send a notice of filing to all attorneys of record.


                                                  /s/ John D. Garretson
                                                  John D. Garretson (D. Kan. #78465)




9129722
                                                 2
